DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 15/638,333, filed 29 June 2017, now U.S. Patent No. 11,100,538, which in turn is a continuation of U.S. Application No. 14/190,523 filed on 26 February 2014, which in turn is a continuation of U.S. Application No. 13/168,904, filed on 24 June 2011, now U.S. Patent 8,688,514 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This Office Action is in response to the application and preliminary amendments filed on 4 August 2021. Claims 1-27 have been cancelled currently or previously, and claims 28-47 have been added. Therefore, claims 28-47 are pending and presented for examination.

Examiner’s Note
The Examiner notes calling listed Attorney Neil Batavia on 19 May 2022 (at about 12:44 PM ET) regarding filing of a terminal disclaimer (so that the double patenting could be settled or considered a formality for allowance; however, no response was received by the morning of Saturday 21 May 2022, so the Examiner is providing this Non-Final Office Action so as to promote prosecution.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 August 2021 was filed after the mailing date of the application on 29 June 2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  

Claim Interpretation
The Examiner notes that the claims use the terminology of “a pattern that matches a predetermined pattern of an object stored in an image pattern database” and that keywords are identified “based on the predetermined pattern”.  However, there is only one singular occurrence of the term “predetermined” in Applicant’s specification (“Search results can include … titles, snippets, … and hypertext links … and may be grouped into a predetermined number of (e.g., ten) search results” at pg. 4, lines 18-22). There is also only one singular occurrence of the term “pattern” (or its derivations) – “the image can be identified for particular patterns matching known objects” at pg. 9, lines 30-31. The context of this mention of “patterns” (see, e.g., pg. 9, line 24 to pg. 10, line 10) merely indicates that image matching is used, without any indication of what level of matching is required (e.g., “a picture of a car can be matched with an image in an image database”, without regard to how close the match is, or what details or specifics are matched).Therefore, the light of the specification does not describe a “predetermined pattern”, but may be interpreted as indicating that the terms “pattern” and “predetermined pattern” refer to any type or form image matching using any available technique.

Allowable Subject Matter
Claim 28-47 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The claims recite a method and system to receive an image captured by a computing device and a content request from the computing device, analyze the image to match a pattern stored in an image pattern database, determine keyword identification is authorized by a setting that prevents keyword identification for images that include an excluded object, determine performance (responsive to the authorization) of keywords associated with the object based on content interactions via the computing device, identify keywords for the image, identify audio content items having one or more of the identified keywords, score the audio content items based on degree of match of the keywords, and select an audio content item, then providing the content item for playing.
The closest art of record includes Gelfand et al. (U.S. Patent Application Publication No. 2008/0268876, hereinafter Gelfand) and Voskuhl et al. (U.S. Patent No. 8,583,471, hereinafter Voskuhl) indicating receiving and analyzing an image and content request, analyzing the image, identifying and selecting keywords, identifying an audio content item, and selecting and providing the identified content item, including by age/timestamp and according to weighted scoring, as indicated at the Parent Application (15/638,333) 28 January 2021 Final Office Action (hereinafter, “Final”). However, this prior art does not appear to discuss a requirement for a setting preventing keyword identification for images that contain an excluded object. The Examiner has searched for, and does not find an indication of such a setting nor that such a setting would be required in order to perform keyword identification – see the notes below regarding references that appear closest, but not quite on-point. Therefore, the claims are indicated as allowable.
Further, Yeh, Tom, et al., A Picture is Worth a Thousand Keywords: Image-Based Object Search on a Mobile Platform, CHI 2005, April 2005, downloaded 29 June 2021 from https://dl.acm.org/doi/10.1145/1056808.1057083, indicates “a mobile image-based search system that takes images of objects as queries and finds relevant web pages by matching them to similar images on the web” (Abstract). As such, this also indicates object identification and matching to search for related content, but also does not appear to disclose a setting regarding authorization to identify keywords from images.
Fergus, R. et al., Learning Object Categories from Google’s Image Search, Tenth IEEE International Conference on Computer Vision (ICCV’05), Vol. 1, dated 17-21 October 2005, published 5 December 2005, indicates image object categorization and training a model to perform the categorization is known, but does not appear to disclose a setting or rule that prevents keyword identification for images containing certain objects (e.g., a category of images). The Examiner notes including two copies – one being a copy of the paper for readability, and one including the citation for publication (but which is less readable) – the paper only downloaded from https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=1544937, the publication citation copy downloaded from https://ieeexplore.ieee.org/abstract/document/1544937, both on 21 May 2022.
The Examiner notes that Amidon et al. (U.S. Patent No. 9,122,645, hereinafter Amidon) teaches public and private permission settings for images that allow guests, owners, and/or group members to add tags (e.g., keywords) to images; however, the permission (or conversely, a setting preventing keywords) is not based on images containing an excluded object. Further, Svendson (U.S. Patent Application Publication No. 2007/0118525) teaches keyword-based permissions for accessing images, but again, not preventing keyword identification based on containing excluded objects. Also, Davis (WO 2011/054054 A1) teaches “that a website or application would be able to exclude particular media or file types such as, but not limited to, image file types (.sup.*.gif, .sup.*.jpg, .sup.*.png etc) or video image types (.sup.*.mpg, .sup.*.mpeg, .sup.*.flv etc) or audio types (.sup.*.mp3, .sup.*.mp4, .sup.*.wav etc) and the binary system code would automatically exclude activating these elements for interaction with website or application users, visitors or members”, but excluding a file or image type is not the same as preventing keyword identification based on the image containing an excluded object.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-47 of U.S. Patent No. 11,100,538. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims appear to merely be a genus of the patented claims (two elements at the independent claims of the Patent are merely moved to dependent claims at the instant claim sets), where performing the species claim of the Patent would require performing the instant claim activities. It would be obvious to remove some of the limitations of a claim so as to claim the genus relative to the species of the same activities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622